Exhibit 10.2
Execution Version


FIRST AMENDMENT TO SENIOR SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT


This First Amendment to Senior Secured Super-Priority Debtor-in-Possession
Credit Agreement (this “Agreement”) dated as of September 15, 2020, is among
Chesapeake Energy Corporation, an Oklahoma corporation (the “Borrower”), each of
the undersigned guarantors (the “Guarantors”), each Lender (as defined below)
party hereto, and MUFG Union Bank, N.A., as administrative agent and collateral
agent for the Lenders (in such capacity, together with its successors and
assigns, the “Agent”).
RECITALS
A.    The Borrower, the Agent and the banks and other financial institutions
from time to time party thereto (together with their respective successors and
assigns in such capacity, each a “Lender”) have entered into that certain Senior
Secured Super-Priority Debtor-in-Possession Credit Agreement dated as of July 1,
2020 (as amended, restated, modified and supplemented from time to time, the
“DIP Credit Agreement”).
B.    The Borrower has requested, and the Majority Lenders have agreed, to amend
certain provisions of the DIP Credit Agreement on the terms and conditions set
forth herein as provided in this Agreement.
C.    NOW, THEREFORE, to induce the Agent and the Lenders to enter into this
Agreement and in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.    Definitions. Each capitalized term which is defined in the DIP
Credit Agreement but which is not defined in this Agreement, shall have the
meaning assigned to such term in the DIP Credit Agreement. Unless otherwise
indicated, all section references in this Agreement refer to sections of the DIP
Credit Agreement.
Section 2.    Amendments to DIP Credit Agreement.
2.1    Amendments of Section 1.1. Section 1.1 of the DIP Credit Agreement is
hereby amended by inserting the below new defined terms in correct alphabetical
order:
““Forecasted Production” means, for any month of determination, the projected
production for such month in respect of (i) crude oil and (ii) natural gas and
natural gas liquids (for purposes of this clause (ii) only, taken together), in
each case as set forth in the Forecasted Production Report most recently
delivered pursuant to Section 9.12(d).”
““Forecasted Production Hedge Agreements” shall have the meaning provided in
Section 10.10.”
““Forecasted Production Report” means a report certified by an Authorized
Officer of the Borrower and in form and substance reasonably satisfactory to the
Agent, setting forth, on a monthly basis for the eighteen (18) month period
beginning on the date of





--------------------------------------------------------------------------------





delivery of such Forecasted Production Report, the reasonably anticipated
projected production for each such month from Debtors’ Oil and Gas Properties in
respect of (i) crude oil and (ii) natural gas and natural gas liquids (for
purposes of this clause (ii) only, taken together), in each case as determined
by the Borrower based on the Borrower’s internal engineering reports and as
otherwise reasonably satisfactory to the Agent.”
““Test Quarter” shall have the meaning provided in Section 10.10.”
2.2    Amendment of Section 9.12. Section 9.12 of the DIP Credit Agreement is
hereby amended by inserting a new clause (d) as follows:
“(d) Prior to any Debtor entering into any Forecasted Production Hedge Agreement
and thereafter contemporaneously with the delivery of each Hedge Schedule, the
Borrower shall furnish to the Agent a Forecasted Production Report.”
2.3    Amendment of Section 10.10. Section 10.10 of the DIP Credit Agreement is
hereby amended by inserting the following new paragraphs after the existing
paragraph in Section 10.10 of the DIP Credit Agreement:
“Notwithstanding the foregoing, the Debtors will be permitted to enter into
additional non-speculative Hedge Agreements with Hedge Banks to hedge or manage
any of the risks related to Forecasted Production (such Hedge Agreements,
“Forecasted Production Hedge Agreements”) so long as, at the time such
Forecasted Production Hedge Agreement is entered into (1) such Forecasted
Production Hedge Agreement relates only to the eighteen (18) calendar months
covered by the most recently delivered Forecasted Production Report and (2) the
notional volumes of Hydrocarbons subject to such Forecasted Production Hedge
Agreement (when aggregated with all other commodity Hedge Agreements then in
effect, other than puts, floors and basis differential swaps on volumes already
hedged pursuant to other Hedge Agreements) shall not exceed the lesser of
(x) 80% of the Forecasted Production for such month (calculated separately for
(i) crude oil and (ii) natural gas and natural gas liquids (for purposes of this
clause (ii) only, taken together)) as set forth in the most recently delivered
Forecasted Production Report and (y) 80% of the reasonably anticipated projected
monthly production from Oil and Gas Properties which are classified as Proved
Reserves (calculated separately for (i) crude oil and (ii) natural gas and
natural gas liquids (for purposes of this clause (ii) only, taken together))
based on the most recent Reserve Report delivered by the Borrower to the Agent
in accordance with Section 9.12.
If, after the end of any calendar quarter (the “Test Quarter”), the Borrower
determines that the aggregate volume of all commodity Hedge Agreements (other
than puts, floors and basis differential swaps on volumes already hedged
pursuant to other Hedge Agreements) for which settlement payments were
calculated during such Test Quarter exceeded the actual production of
Hydrocarbons in such quarter, then the Borrower shall, within thirty (30) days
of such determination, terminate, create off-setting positions or otherwise
unwind existing Hedge Agreements (other than basis differential swaps) such
that, at such time, future hedging volumes will not exceed, on a quarterly
basis, the volume limitations imposed in Section 10.10 above for each subsequent
quarterly period after the Test Quarter.”


2

--------------------------------------------------------------------------------





Section 3.    Effectiveness.
3.1    This Agreement shall become effective on the date on which each of the
conditions set forth in this Section 3.1 are satisfied (the “Effective Date”):
(i)The Agent shall have received duly executed counterparts (in such number as
may be requested by the Agent) of this Agreement from (a) the Borrower, (b) each
Guarantor, (c) the Agent, and (d) Lenders constituting at least the Majority
Lenders.
(ii)No Default or Event of Default shall have occurred and be continuing as of
the date hereof, immediately before and after giving effect to the terms of this
Agreement.
(iii)All representations and warranties made by any Debtor in the DIP Credit
Agreement or in the other Credit Documents are, to the knowledge of an
Authorized Officer of the Borrower, true and correct in all material respects
(unless such representations and warranties are already qualified by materiality
or Material Adverse Effect, in which case they are true and correct in all
respects) with the same effect as though such representations and warranties had
been made on and as of the date hereof (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (unless such representations and warranties are already qualified by
materiality or Material Adverse Effect, in which case they are true and correct
in all respects) as of such earlier date).
(iv)The Bankruptcy Court shall have entered an order or orders approving this
Agreement, which such orders shall be in form and substance satisfactory to the
Agent and shall be in full force and effect.
Section 4.    Miscellaneous.
4.1    (a) On and after the effectiveness of this Agreement, each reference in
the DIP Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the DIP Credit Agreement, and each reference in each
other Credit Document to “the DIP Credit Agreement”, “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the DIP Credit
Agreement, shall mean and be a reference to the DIP Credit Agreement as amended
or otherwise modified by this Agreement; (b) the execution, delivery and
effectiveness of this Agreement shall not, except as expressly provided herein,
operate as a waiver of any default of the Borrower or any right, power or remedy
of the Agent or the Lenders under any of the Credit Documents, nor constitute a
waiver of any provision of any of the Credit Documents; (c) this Agreement may
be executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any of the parties hereto may execute
this Agreement by signing any such counterpart; and (d) delivery of an executed
counterpart of a signature page to this Agreement by telecopier or electronic
mail shall be effective as delivery of a manually executed counterpart of this
Agreement.


3

--------------------------------------------------------------------------------





4.2    Neither the execution by the Agent or the Lenders of this Agreement, nor
any other act or omission by the Agent or the Lenders or their officers in
connection herewith, shall be deemed a waiver by the Agent or the Lenders of any
defaults which may exist or which may occur in the future under the DIP Credit
Agreement and/or the other Credit Documents (collectively “Violations”).
Similarly, nothing contained in this Agreement shall directly or indirectly in
any way whatsoever either: (a) impair, prejudice or otherwise adversely affect
the Agent’s or the Lenders’ right at any time to exercise any right, privilege
or remedy in connection with the Credit Documents with respect to any
Violations; (b) amend or alter any provision of the DIP Credit Agreement, the
other Credit Documents, or any other contract or instrument except as expressly
set forth in Section 2; or (c) constitute any course of dealing or other basis
for altering any obligation of the Borrower or any right, privilege or remedy of
the Agent or the Lenders under the DIP Credit Agreement, the other Credit
Documents, or any other contract or instrument. Nothing in this letter shall be
construed to be a consent by the Agent or the Lenders to any Violations.
4.3    Each Credit Party hereby acknowledges the terms of this Agreement and
represents and warrants to the Lenders that as of the Effective Date, after
giving effect to the terms of this Agreement: (i) all of the representations and
warranties contained in each Credit Document to which it is a party are true and
correct in all material respects (unless already qualified by materiality in
which case such applicable representation and warranty shall be true and
correct), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects
(unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct) as of such specified
earlier date, and (ii) no Default or Event of Default has occurred and is
continuing.
4.4    Each Credit Party hereby (in each case after giving effect to this
Agreement) (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, and, in the case of any such Credit Party,
each grant of security interests and liens in favor of the Agent, any Lender or
any other Secured Party, as the case may be, under each Credit Document to which
it is a party, (ii) in the case of any such Credit Party, agrees and
acknowledges that the Liens in favor of Agent or any Secured Party under each
Credit Document to which it is party constitute valid, binding, enforceable and
perfected first priority liens and security interests (subject only to Permitted
Liens) securing the Obligations and are not subject to avoidance, disallowance
or subordination pursuant to any applicable law except as may be agreed in
writing by the Agent, (iii) agrees and acknowledges that the Obligations
constitute legal, valid and binding obligations of such Credit Party, and
(iv) agrees that such ratification and reaffirmation is not a condition to the
continued effectiveness of the Credit Documents. Each Credit Party acknowledges
and agrees that any of the Credit Documents to which it is party or is otherwise
bound shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Agreement.
4.5    This Agreement is a Credit Document as defined and described in the DIP
Credit Agreement and all of the terms and provisions of the DIP Credit Agreement
relating to Credit Documents shall apply hereto.
4.6    THE CREDIT DOCUMENTS, INCLUDING THIS AGREEMENT, REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED


4

--------------------------------------------------------------------------------





BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
4.7    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE.


[Signature Pages Follow.]




5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized as of the date first above written.
 
 
BORROWER:
 
 
 
 
 
 
 
CHESAPEAKE ENERGY CORPORATION
as a debtor and debtor-in-possession
 
 
 
 
 
 
By:
 
/s/ Domenic J. Dell'Osso, Jr.
 
 
Name:
 
Domenic J. Dell'Osso, Jr.
 
 
Title:
 
Executive Vice-President and Chief Financial Officer



[Signature Page - First Amendment to Senior Secured Super-Priority
Debtor-in-Possession Credit Agreement]

--------------------------------------------------------------------------------





 
GUARANTORS:


 
CHESAPEAKE AEZ EXPLORATION, L.L.C.
CHESAPEAKE APPALACHIA, L.L.C.
CHESAPEAKE E&P HOLDING, L.L.C.
CHESAPEAKE ENERGY LOUISIANA, LLC
CHESAPEAKE ENERGY MARKETING, L.L.C.
CHESAPEAKE EXPLORATION, L.L.C.
CHESAPEAKE LAND DEVELOPMENT COMPANY, L.L.C.
CHESAPEAKE MIDSTREAM DEVELOPMENT, L.L.C.
CHESAPEAKE NG VENTURES CORPORATION
CHESAPEAKE OPERATING, L.L.C., on behalf of itself and as general partner of
CHESAPEAKE LOUISIANA, L.P.
CHESAPEAKE PLAINS, LLC
CHESAPEAKE ROYALTY, L.L.C.
CHESAPEAKE VRT, L.L.C.
CHESAPEAKE-CLEMENTS ACQUISITION, L.L.C.
CHK ENERGY HOLDINGS, INC.
CHK NGV LEASING COMPANY, L.L.C.
CHK UTICA, L.L.C.
COMPASS MANUFACTURING, L.L.C.
EMLP, L.L.C., on behalf of itself and as the general partner of
EMPRESS LOUISIANA PROPERTIES, L.P.
EMPRESS, L.L.C.
GSF, L.L.C.
MC LOUISIANA MINERALS, L.L.C.
MC MINERAL COMPANY, L.L.C.
MIDCON COMPRESSION, L.L.C.
NOMAC SERVICES, L.L.C.
NORTHERN MICHIGAN EXPLORATION COMPANY, L.L.C.
SPARKS DRIVE SWD, INC.
WINTER MOON ENERGY CORPORATION
BRAZOS VALLEY LONGHORN FINANCE CORP.
BRAZOS VALLEY LONGHORN, L.L.C.
BURLESON SAND LLC
BURLESON WATER RESOURCES, LLC
ESQUISTO RESOURCES II, LLC
PETROMAX E&P BURLESON, LLC
WHE ACQCO., LLC
WHR EAGLE FORD LLC
WILDHORSE RESOURCES II, LLC
WILDHORSE RESOURCES MANAGEMENT COMPANY, LLC,
each as a debtor and debtor-in-possession
 
 
 
 
 
By:
 
/s/ Domenic J. Dell'Osso, Jr.
 
Name:
 
Domenic J. Dell'Osso, Jr.
 
Title:
 
Executive Vice President and Chief Financial Officer



[Signature Page - First Amendment to Senior Secured Super-Priority
Debtor-in-Possession Credit Agreement]

--------------------------------------------------------------------------------





 
 
 
 
 
MUFG UNION BANK, N.A., as Agent and Lender
 
 
 
 
By:
 
/s/ David Helffrich
 
Name:
 
David Helffrich
 
Title:
 
Director



 
 
 
 
 
WELLS FARGO BANK NATIONAL ASSOCIATION, as Lender
 
 
 
 
By:
 
/s/ Brett Steele
 
Name:
 
Brett Steele
 
Title:
 
Director



 
 
 
 
 
JPMORGAN CHASE BANK, N.A., as Lender
 
 
 
 
By:
 
/s/ Arina Mavilian
 
Name:
 
Arina Mavilian
 
Title:
 
Authorized Signatory



 
 
 
 
 
BANK OF AMERICA, N.A., as Lender
 
 
 
 
By:
 
/s/ Tyler D. Levings
 
Name:
 
Tyler D. Levings
 
Title:
 
Director



 
 
 
 
 
BMO HARRIS BANK N.A., as Lender
 
 
 
 
By:
 
/s/ Melissa Guzmann
 
Name:
 
Melissa Guzmann
 
Title:
 
Director



[Signature Page - First Amendment to Senior Secured Super-Priority
Debtor-in-Possession Credit Agreement]

--------------------------------------------------------------------------------







 
 
 
 
 
CITIBANK, N.A., as Lender
 
 
 
 
By:
 
/s/ Phil Ballard
 
Name:
 
Phil Ballard
 
Title:
 
Vice President



 
 
 
 
 
MIZUHO BANK, LTD., as Lender
 
 
 
 
By:
 
/s/ John Davies
 
Name:
 
John Davies
 
Title:
 
Authorized Signatory



 
 
 
 
 
ROYAL BANK OF CANADA, as Lender
 
 
 
 
By:
 
/s/ Leslie P. Vowell
 
Name:
 
Leslie P. Vowell
 
Title:
 
Authorized Signatory



 
 
 
 
 
ABN AMRO CAPITAL USA LLC, as Lender
 
 
 
 
By:
 
/s/ Hugo Diogo
 
Name:
 
Hugo Diogo
 
Title:
 
Managing Director
 
 
 
 
 
By:
 
/s/ Kelly Hall
 
Name:
 
Kelly Hall
 
Title:
 
Director



[Signature Page - First Amendment to Senior Secured Super-Priority
Debtor-in-Possession Credit Agreement]

--------------------------------------------------------------------------------





 
 
 
 
 
DNB CAPITAL LLC, as Lender
 
 
 
 
By:
 
/s/ Mita Zalavadia
 
Name:
 
Mita Zalavadia
 
Title:
 
Assistant Vice President
 
 
 
 
 
By:
 
/s/ Ahelia Singh
 
Name:
 
Ahelia Singh
 
Title:
 
Assistant Vice President



 
 
 
 
 
EXPORT DEVELOPMENT CANADA, as Lender
 
 
 
 
By:
 
/s/ Brian Craig
 
Name:
 
Brian Craig
 
Title:
 
Principal - Special Risks
 
 
 
 
 
By:
 
/s/ Michael J. Fortner
 
Name:
 
Michael J. Fortner
 
Title:
 
Principal EDC Special Risk



 
 
 
 
 
GOLDMAN SACHS LENDING PARTNERS, as Lender
 
 
 
 
By:
 
/s/ Mahesh Mohan
 
Name:
 
Mahesh Mohan
 
Title:
 
Authorized Signatory



 
 
 
 
 
MORGAN STANLEY BANK, N.A., as Lender
 
 
 
 
By:
 
/s/ Kevin Newman
 
Name:
 
Kevin Newman
 
Title:
 
Authorized Signatory



 
 
 
 
 
MORGAN STANLEY SENIOR FUNDING, INC., as Lender
 
 
 
 
By:
 
/s/ Kevin Newman
 
Name:
 
Kevin Newman
 
Title:
 
Vice President





[Signature Page - First Amendment to Senior Secured Super-Priority
Debtor-in-Possession Credit Agreement]